DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 07/06/2022, the following represents the changes from the previous claims: Claims 1, 3, 6, and 9 were amended and Claims 10 and 11 are new. Claims 1-11 are presented for examination. 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1-3 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fox (EP0914767) in view of Duke (US Patent Publication 4,650,146).
	a. Regarding claim 1, Fox teaches a fishing rod holder for holding a fishing rod, comprising a base 10 comprising a mounting interface, at least one forward pivot arm 14 pivotally connected to said base [Slots 22 provided in the hollow block 12 facilitate a pivoting movement of each arm 14 about the pivot 20 [0021]], at least one rear pivot arm 14 pivotally connected to said base, a forward rod support 38 connected to each said at least one forward pivot arm, and a rear rod securing device 36 connected to each said at least one rear pivot arm [rods 40 can thereby be supported by the rod rests 36 and by detectors 38 [0025]]. Fox does not specifically teach at least one forward pivot arm held in place via friction force between at least one forward pivot arm and the base and at least one rear pivot arm held in place via friction force between at least one rear pivot arm and the base. Duke teaches at least one forward pivot arm 27 [adjustable brackets 27, col. 4 lines 5-6] held in place via friction force between at least one forward pivot arm 27 and base 11 [adjustable brackets 27 are frictionally connected to the second portion 11, preferably by a wing nut assembly 29, which wing nut could be on either side of the adjustable bracket, col. 4 lines 5-9] and having at least one rear pivot arm 25 held in place via friction force between at least one rear pivot arm and base 11 [support brackets 25, preferably by rivets, which are fixedly attached to the second portion 11, preferably by a bolt and nut, col. 4 lines 2-4] for the purpose of providing a fishing rod holder with forward pivot arms rear pivot arms held in place via friction force between the pivot arms and the base so each fishing rod may be adjusted individually to compensate for changing conditions or to avoid existing conditions such as trees, rocks or other fishing rods or lines.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Fox to include at least one forward pivot arm held in place via friction force between the forward pivot arm and the base and at least one rear pivot arm held in place via friction force between the rear pivot arm and the base as taught by Duke because doing so would have provided a fishing rod holder with forward pivot arms rear pivot arms held in place via friction force between the pivot arms and the base so each fishing rod may be adjusted individually to compensate for changing conditions or to avoid existing conditions such as trees, rocks or other fishing rods or lines. 
b. Regarding claim 2, Fox in view of Duke teaches (references to Fox) the fishing rod holder as in claim 1, wherein said at least one forward pivot arm is two forward pivot arms 14 and said at least one rear pivot arm is two rear pivot arms 14 [Each block 12 is provided with a pair of arms 14 extending in a "V" outwardly therefrom [0020]].
	c. Regarding claim 3, Fox in view of Duke teaches (references to Fox) the fishing rod holder as in claim 2, wherein having the base and each forward pivot arm 14. Fox in view of Duke does not specifically teach two forward inner pivot arms, each said inner pivot arm connected between said base and each said forward pivot arm and the two forward inner pivot arms and said two forward pivot arms pivot in pivot planes parallel to each other. Duke teaches two forward inner pivot arms 27 connected between base 11 and each forward pivot arm 19 and the two forward inner pivot arms 27 [adjustable brackets 27, col. 4 lines 5-6] and said two forward pivot arms 19 pivot in pivot planes parallel to each other [rod end receptacles 19 are pivotally connected to support brackets 25, col. 4 lines 1-2; adjustable brackets 27 are frictionally connected to the second portion 11, preferably by a wing nut assembly 29, which wing nut could be on either side of the adjustable bracket, col. 4 lines 5-9] for the purpose of providing a fishing rod holder with two forward inner pivot arms and said two forward pivot arms that pivot in planes parallel to each other so each fishing rod may be adjusted individually to compensate for changing conditions or to avoid existing conditions such as trees, rocks or other fishing rods or lines.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Fox in view of Duke to include two forward inner pivot arms, each said inner pivot arm connected between said base and each said forward pivot arm and the two forward inner pivot arms and said two forward pivot arms pivot in pivot planes parallel to each other as taught by Duke because doing so would have provided a fishing rod holder with two forward inner pivot arms and said two forward pivot arms that pivot in planes parallel to each other so each fishing rod may be adjusted individually to compensate for changing conditions or to avoid existing conditions such as trees, rocks or other fishing rods or lines.
d. Regarding claim 8, Fox in view of Duke teaches (references to Fox) the fishing rod holder as in claim 1 having forward pivot arm 14 and base 10. Fox further teaches forward pivot arm motion stopping piece 12 rigidly connected to base 10 for stopping undesired pivot motion of at least one forward pivot arm 14 [toothed portions 18 ensure that the arms 14 are always symmetrically arranged relative to the elongate part 10, and that the angle one of the arms makes to the axis of the part 10 is always substantially the same as the angle the other arm of the pair makes with that axis. If one of the arms 14 is moved towards the other arm 14 and towards the axis of the part 10, the other arm moves correspondingly towards that axis. As a result, whilst the spacing between the ends of the arms 14 can be infinitely varied, once their spacing is fixed, the arms cannot be knocked out of their position of symmetry with respect to the main part 10 [0022]].

4. 	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fox (EP0914767) in view of Duke (US Patent Publication 4,650,146) as applied to claim 1 above and further in view of Cummings (US 6,591,541).
a. Regarding claim 4, Fox in view of Duke teaches (references to Fox) the fishing rod holder as in claim 1 the mounting interface and base 10. Fox in view of Duke does not specifically teach mounting interface comprises mounting holes drilled into said base and a mounting slot recessed into said base. Cummings teaches the mounting interface comprises mounting holes 13 drilled into base 10 and mounting slot 14 recessed into the base for the purpose of providing holes drilled into the base for fasteners located throughout a mounting slot to hold a mounting bracket in the slot and hold a fishing rod or other fishing tackle in place. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Fox in view of Duke to include a mounting interface with mounting holes drilled into the base and a mounting slot recessed into the base as taught by Cummings because doing so would have provided holes drilled into the base for fasteners located throughout a mounting slot to hold a mounting bracket in the slot and hold a fishing rod or other fishing tackle in place.

5. 	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fox (EP0914767) in view of Duke (US Patent Publication 4,650,146) as applied to claim 1 above, and further in view of Winter (US 9,179,657).
a. Regarding claim 5, Fox in view of Duke teaches (references to Fox) the fishing rod holder as in claim 1 having forward rod support 38 [rods 40 can thereby be supported by the rod rests 36 and by detectors 38 [0025]]. Fox further teaches forward rod support 38 comprises two locking indentions formed into each of two vertical bent prongs [FIGS. 12-13].
Fox in view of Duke does not specifically teach a fishing line travel slot to allow for the free travel of fishing line. Winter teaches fishing line travel slot 24 to allow for the free travel of fishing line [rod support 20 also provides a line slot 24 to allow the fishing line to be readily inserted and removed through the top of fulcrum rod support 20 to prevent abrasion of the fishing line during operation, col, 6 lines 1-5] for the purpose of providing the rod support with a line slot to allow the fishing line to be readily inserted and removed through the top of fulcrum rod support to prevent abrasion of the fishing line during operation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Fox in view of Duke to include a fishing line travel slot to allow for the free travel of fishing line as taught by Winter because doing so would have provided the rod support with a line slot to allow the fishing line to be readily inserted and removed through the top of fulcrum rod support to prevent abrasion of the fishing line during operation.

6. 	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fox (EP0914767) in view of Duke (US Patent Publication 4,650,146) and Winter (US 9,179,657) as applied to claim 5 above, and further in view of Stenger et al. (US Patent Publication 2015/0151666).
a. Regarding claim 6, Fox in view of Duke and Winter teaches (references to Fox) the fishing rod holder of claim 5 having forward rod support 38 and forward pivot arm 14 and two locking indentions formed into each of two vertical bent prongs [FIGS. 12-13]. Fox in view of Duke and Winter does not specifically teach only two locking indentions are required to lock said fishing rod into place when said forward pivot arm is pivoted and said fishing rod is pinched between said two locking indentions. Stenger teaches only two locking indentions 8, 9 are required to lock the fishing rod into place when the forward pivot arm is pivoted and the fishing rod is pinched between the two locking indentions [pivot arm(s) and a strap acting as a movement element may be used to effect compression of the item to be secured [0003]] for the purpose of providing for extremely quick removal and insertion of fishing equipment and the like by adjustably securing the equipment with pivot arms to pinch the equipment between two locking indentions when the pivot arms are pivoted.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Fox in view of Duke and Winter to include only two locking indentions required to lock said fishing rod into place when the forward pivot arm is pivoted and the fishing rod is pinched between the two locking indentions as taught by Stenger because doing so would have provided for extremely quick removal and insertion of fishing equipment and the like by adjustably securing the equipment with pivot arms to pinch the equipment between two locking indentions when the pivot arms are pivoted.

7. 	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fox (EP0914767) in view of Duke (US Patent Publication 4,650,146) as applied to claim 1 above, and further in view of James (US 6,446,379) and Miyamae (US 3,903,634).
a. Regarding claim 7, Fox in view of Duke teaches (references to Fox) the fishing rod holder of claim 1 having rear rod securing device 36 [rods 40 can thereby be supported by the rod rests 36 and by detectors 38 [0025]] and at least one rear pivot arm 14. Fox further teaches lower stationary arm 30 rigidly connected to rear pivot arm 14 and fishing rod 40 rests in a handle receiving indention [FIG. 13].
Fox in view of Duke does not specifically teach the fishing rod is between an upper pivot arm and a pivotally connected lower stationary arm and rests in a receiving indention. James teaches fishing rod 15 is between an upper pivot arm 69 and a pivotally connected lower stationary arm 64 and rests in receiving indention 68 [brackets 69 are used to hold the rods 35 of the fishing poles 15 in the cross depressions 68. Each bracket 69 has a first end 70 pivotally coupled to the upper surface 67 of the cross bar 64 adjacent an associated cross depression 68. Each bracket 69 further has a second end 71. The second end 71 has a cutout track portion 72. The upper surface 67 of the cross bar 64 has a threaded rod 73 extending therefrom. The cutout track portion 72 in the second end 71 of the bracket 69 is designed to engage the threaded rod 73. Each bracket 69 has an open position 74 and a closed position 75. The open position 74 is defined when the bracket 69 is pivoted away from an associated cross depression 68. The closed position 75 is defined when the bracket 69 is positioned over an associated cross depression 68, col. 5 lines 29-42] for the purpose of providing for rods placed in an associated indention in the lower stationary arm to be locked into place by compression between the upper pivot arm for easy storage and use.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Fox in view of Duke to include the fishing rod is between an upper pivot arm and a pivotally connected lower stationary arm and rests in a receiving indention as taught by James because doing so would have provided for rods placed in an associated indention in the lower stationary arm to be locked into place by compression between the upper pivot arm for easy storage and use. 
Fox in view of Duke and James does not specifically teach the fishing rod is compressed between an upper arm and a lower stationary arm and rests in a receiving indention. Miyamae teaches fishing rod B is compressed between upper arm 115 and lower stationary arm 112 and rests in receiving indention 113 [FIG. 2] for the purpose of providing a fishing rod hoder with the fishing rod is compressed between an upper arm and a lower stationary arm and rests in a receiving indention for tightly holding the fishing rod within the receiving indention and keep the fishing rod stable against the jerking force of the fishing line when a fish takes the bait.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Fox in view of Duke and James to include  the fishing rod being compressed between an upper arm and a lower stationary arm and rests in a receiving indention as taught by Miyamae because doing so would have provided a fishing rod hoder with the fishing rod is compressed between an upper arm and a lower stationary arm and rests in a receiving indention for tightly holding the fishing rod within the receiving indention and keep the fishing rod stable against the jerking force of the fishing line when a fish takes the bait. 

8. 	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fox (EP0914767) in view of Winter (US 9,179,657), Stenger et al. (US Patent Publication 2015/0151666), James (US 6,446,379), Miyamae (US 3,903,634), and Duke (US Patent Publication 4,650,146).
	a. Regarding claim 9, Fox teaches a fishing rod holder for holding a fishing rod, comprising a base 10 comprising a mounting interface, at least one forward pivot arm 14 pivotally connected to said base [Slots 22 provided in the hollow block 12 facilitate a pivoting movement of each arm 14 about the pivot 20 [0021]], a forward rod support 38 connected to each said at least one forward pivot arm [rods 40 can thereby be supported by the rod rests 36 and by detectors 38 [0025]], wherein said forward rod support comprises two vertical bent prongs, two locking indentions, each locking indention formed into each bent prong [FIGS. 12-13], a rear rod securing device 36 connected to each said at least one rear pivot arm 14, said rear rod securing device comprising a lower stationary arm 30 rigidly connected to said at least one rear pivot arm and fishing rod 40 rests in a handle receiving indention [FIG. 13].
Fox does not specifically teach a fishing line travel slot to allow for the free travel of fishing line. Winter teaches fishing line travel slot 24 to allow for the free travel of fishing line [rod support 20 also provides a line slot 24 to allow the fishing line to be readily inserted and removed through the top of fulcrum rod support 20 to prevent abrasion of the fishing line during operation, col, 6 lines 1-5] for the purpose of providing the rod support with a line slot to allow the fishing line to be readily inserted and removed through the top of fulcrum rod support to prevent abrasion of the fishing line during operation. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Fox to include a fishing line travel slot to allow for the free travel of fishing line as taught by Winter because doing so would have provided the rod support with a line slot to allow the fishing line to be readily inserted and removed through the top of fulcrum rod support to prevent abrasion of the fishing line during operation.
Fox in view of Winter does not specifically teach only two locking indentions are required to lock said fishing rod into place when said forward pivot arm is pivoted and said fishing rod is pinched between said two locking indentions. Stenger teaches only two locking indentions 8, 9 are required to lock the fishing rod into place when the forward pivot arm is pivoted and the fishing rod is pinched between the two locking indentions [pivot arm(s) and a strap acting as a movement element may be used to effect compression of the item to be secured [0003]] for the purpose of providing for extremely quick removal and insertion of fishing equipment and the like by adjustably securing the equipment with pivot arms to pinch the equipment between two locking indentions when the pivot arms are pivoted.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Fox in view of Winter to include only two locking indentions required to lock said fishing rod into place when the forward pivot arm is pivoted and the fishing rod is pinched between the two locking indentions as taught by Stenger because doing so would have provided for extremely quick removal and insertion of fishing equipment and the like by adjustably securing the equipment with pivot arms to pinch the equipment between two locking indentions when the pivot arms are pivoted.
Fox in view of Winter and Stenger does not specifically teach an upper pivot arm pivotally connected to said lower stationary arm, and a receiving indention, wherein said fishing rod is between said upper pivot arm and said lower stationary arm and rests in said receiving indention. James teaches fishing rod 15 is compressed between an upper pivot arm 69 and a pivotally connected lower stationary arm 64 and rests in receiving indention 68 [brackets 69 are used to hold the rods 35 of the fishing poles 15 in the cross depressions 68. Each bracket 69 has a first end 70 pivotally coupled to the upper surface 67 of the cross bar 64 adjacent an associated cross depression 68. Each bracket 69 further has a second end 71. The second end 71 has a cutout track portion 72. The upper surface 67 of the cross bar 64 has a threaded rod 73 extending therefrom. The cutout track portion 72 in the second end 71 of the bracket 69 is designed to engage the threaded rod 73. Each bracket 69 has an open position 74 and a closed position 75. The open position 74 is defined when the bracket 69 is pivoted away from an associated cross depression 68. The closed position 75 is defined when the bracket 69 is positioned over an associated cross depression 68, col. 5 lines 29-42] for the purpose of providing for rods placed in an associated indention in the lower stationary arm to be locked into place by compression between the upper pivot arm for easy storage and use.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Fox in view of Winter and Stenger to include the fishing rod is compressed between an upper pivot arm and a pivotally connected lower stationary arm and rests in a receiving indention as taught by James because doing so would have provided for rods placed in an associated indention in the lower stationary arm to be locked into place by compression between the upper pivot arm for easy storage and use.
Fox in view of Winter, Stenger, and James does not specifically teach the fishing rod is compressed between said upper pivot arm and said lower stationary arm and rests in said handle receiving indention. Miyamae teaches fishing rod B is compressed between upper arm 115 and lower stationary arm 112 and rests in handle receiving indention 113 [FIG. 2] for the purpose of providing a fishing rod hoder with the fishing rod is compressed between an upper arm and a lower stationary arm and rests in a receiving indention for tightly holding the fishing rod within the receiving indention and keep the fishing rod stable against the jerking force of the fishing line when a fish takes the bait.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Fox in view of Duke and James to include  the fishing rod being compressed between an upper arm and a lower stationary arm and rests in a handle receiving indention as taught by Miyamae because doing so would have provided a fishing rod hoder with the fishing rod is compressed between an upper arm and a lower stationary arm and rests in a receiving indention for tightly holding the fishing rod within the receiving indention and keep the fishing rod stable against the jerking force of the fishing line when a fish takes the bait.
Fox in view of Winter, Stenger, James, and Miyamae does not specifically teach at least one forward pivot arm is held in place via friction force between said at least one forward pivot arm and said base, at least one rear pivot arm pivotally connected to said base, wherein said at least one rear pivot arm is held in place via friction force between said at least one rear pivot arm and said base. Duke teaches at least one forward pivot arm 27 [adjustable brackets 27, col. 4 lines 5-6] held in place via friction force between at least one forward pivot arm 27 and base 11 [adjustable brackets 27 are frictionally connected to the second portion 11, preferably by a wing nut assembly 29, which wing nut could be on either side of the adjustable bracket, col. 4 lines 5-9] and having at least one rear pivot arm 25 held in place via friction force between at least one rear pivot arm and base 11 [support brackets 25, preferably by rivets, which are fixedly attached to the second portion 11, preferably by a bolt and nut, col. 4 lines 2-4] for the purpose of providing a fishing rod holder with forward pivot arms rear pivot arms held in place via friction force between the pivot arms and the base so each fishing rod may be adjusted individually to compensate for changing conditions or to avoid existing conditions such as trees, rocks or other fishing rods or lines.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Fox in view of Winter, Stenger, James, and Miyamae to include at least one forward pivot arm held in place via friction force between the forward pivot arm and the base and at least one rear pivot arm held in place via friction force between the rear pivot arm and the base as taught by Duke because doing so would have provided a fishing rod holder with forward pivot arms rear pivot arms held in place via friction force between the pivot arms and the base so each fishing rod may be adjusted individually to compensate for changing conditions or to avoid existing conditions such as trees, rocks or other fishing rods or lines.


9. 	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fox (EP0914767) in view of Duke (US Patent Publication 4,650,146) as applied to claim 1 above, and further in view of Amourelle (EP 1004239A1).
a. Regarding claim 10, Fox in view of Duke teaches (references to Fox) the fishing rod holder as in claim 1 wherein forward rod support 38 [rods 40 can thereby be supported by the rod rests 36 and by detectors 38 [0025]] is connected to said at least one forward pivot arm 14. Fox in view of Duke does not specifically teach the forward rod support is directly and rigidly connected to at least one forward pivot arm without any intermediate connection pieces between said forward rod support and said at least one forward pivot arm. Amourelle teaches forward rod support 9 is directly and rigidly connected to at least one forward pivot arm 7 without any intermediate connection pieces between said forward rod support and said at least one forward pivot arm [FIGS. 1-2] for the purpose of providing a fishing rod holder with a forward rod support directly and rigidly connected to at least one forward pivot arm without any intermediate connection pieces between said forward rod support and said at least one forward pivot arm to simplify assembly and reduce the manufacturing cost of the fishing rod holder.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Fox in view of Duke to include the forward rod support is directly and rigidly connected to at least one forward pivot arm without any intermediate connection pieces between said forward rod support and said at least one forward pivot arm as taught by Amourelle because doing so would have provided a fishing rod holder with a forward rod support directly and rigidly connected to at least one forward pivot arm without any intermediate connection pieces between said forward rod support and said at least one forward pivot arm to simplify assembly and reduce the manufacturing cost of the fishing rod holder.

10. 	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fox (EP0914767) in view of Duke (US Patent Publication 4,650,146) as applied to claim 1 above, and further in view of Nash (GB 2366502A).
a. Regarding claim 11, Fox in view of Duke teaches (references to Fox) the fishing rod holder as in claim 1 wherein rear rod securing device 36 [rods 40 can thereby be supported by the rod rests 36 and by detectors 38 [0025]] is connected to the at least one rear pivot arm 14. Fox in view of Duke does not specifically teach the rear rod securing device is directly and rigidly connected to the at least one rear pivot arm without any intermediate connection pieces between the rear rod securing device and the at least one rear pivot arm. Nash teaches rear rod securing device 22 is directly and rigidly connected to the at least one rear pivot arm 16 without any intermediate connection pieces between the rear rod securing device and the at least one rear pivot arm [rods may be supported on the rod support, each with its rear end resting on one of the rod rests 22, page 2 lines 1-3; rear bus bar 16 carries three rod rests 22, Page 1 line 33, FIG. 1] for the purpose of providing a fishing rod holder with the rear rod securing device directly and rigidly connected to the rear pivot arm without any intermediate connection pieces between the rear rod securing device and the rear pivot arm to make the rod holder as light and sturdy as possible while supporting rods in a generally horizontal attitude. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Fox in view of Duke to include the rear rod securing device directly and rigidly connected to the at least one rear pivot arm without any intermediate connection pieces between the rear rod securing device and the at least one rear pivot arm as taught by Nash because doing so would have provided a fishing rod holder with the rear rod securing device directly and rigidly connected to the rear pivot arm without any intermediate connection pieces between the rear rod securing device and the rear pivot arm to make the rod holder as light and sturdy as possible while supporting rods in a generally horizontal attitude. 

Response to Arguments
11.	Applicant’s arguments from the response filed on 07/06/2022 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicants arguments in the reply filed on 07/06/2022, see page 5, with respect to the rejection of claim 1 under 35 U.S.C 102 have been fully considered and are at least partially persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Duke (US Patent Publication 4,650,146). Examiner particularly notes the following: Applicant argues:
1.)	Fox’s base does not include a mounting interface. This is because Fox never contemplated the use of his device on a boat or a pier where it would be necessary to mount his device. Instead, Fox’s device is placed on the ground next to a body of water. Fox’s mounts 34 include sharply pointed bank sticks 30 that can be poked into the ground.
Examiner respectfully disagrees. Bank sticks 30 that can be poked into the ground provide for rigidly mounting the device on a secure surface. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a boat or a pier) are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

2.)	Fox does not show a forward rod support connected to each said at least one forward pivot arm, or a rear rod securing device connected to each said at least one rear pivot arm. Instead, Fox shows bank sticks 30 inserted through retaining means 16.
Examiner respectfully disagrees. Fox teaches a forward rod support 38 connected to each said at least one forward pivot arm, and a rear rod securing device 36 connected to each said at least one rear pivot arm [rods 40 can thereby be supported by the rod rests 36 and by detectors 38 [0025]]. Forward rod support 38 is connected to each forward pivot arm by bank sticks 30, and rear rod securing device 36 is connected to each rear pivot arm by bank sticks 30 [FIG. 13].

 b. Applicants arguments in the reply filed on 07/06/2022, see page 6, with respect to the rejection of claim 3 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Duke (US Patent Publication 4,650,146).

c. Applicants arguments in the reply filed on 07/06/2022, see page 6, with respect to the rejection of claim 6 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues:
1.)	Applicant’s device allows for a “lock” of said fishing rod by pinching the rod between the two locking indentions. Stenger requires the addition of a strap. Not so with Applicant’s device. For Applicant’s device only the two locking indentions are needed.
Examiner respectfully disagrees. Amended claim 6 recites only two locking indentions are required to lock said fishing rod into place when said forward pivot arm is pivoted and said fishing rod is pinched between said two locking indentions. Stenger teaches only two locking indentions 8, 9 are required to lock the fishing rod into place when the forward pivot arm is pivoted and the fishing rod is pinched between the two locking indentions [pivot arm(s) and a strap acting as a movement element may be used to effect compression of the item to be secured [0003]]. The strap of Stenger is a movement element to pivot the forward pivot arm. When the forward pivot arm is pivoted and the fishing rod is pinched between the two locking indentions only locking indentions 8, 9 are required to lock the fishing rod into place.

d. Applicants arguments in the reply filed on 07/06/2022, see pages 6-7, with respect to the rejection of claim 7 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Miyamae (US 3,903,634).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646